DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Specification
The objection to the title is withdrawn in view of the amendment thereto.

Double Patenting
The double patenting rejections have been withdrawn in view of the approved terminal disclaimer filed 8/15/2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites, “wherein the elastic part is disposed to press at least a part of a central portion of the switch” which appears to be incorrect.  It appears it should be changed to read, “wherein at least one of the plurality of elastic parts is disposed to press at least a part of a central portion of at least one switch of the plurality of switches”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jurek (US 5,344,113) in view of Casperson (US 5,321,582).
With respect to claim 1, Jurek teaches (In Fig 1) a power conversion device comprising: a case (6); a plurality of switches (4) disposed on one surface of the case; and a clip (1 + 2) disposed to press the plurality of switches, wherein the clip comprises a body part (1) extending in a first direction and a plurality of elastic parts (2) extending from the body part in a second direction that is different from the first direction (See Fig 1), the plurality of elastic parts comprise a first elastic part, a second elastic part, a third elastic part, and a fourth elastic part (See Fig A below), the body part comprises a first through hole (See Fig A below) disposed in a region corresponding to a region between the first elastic part and the second elastic part and a second through hole (See Fig A below) in a region corresponding to a region between the third elastic part and the fourth elastic part, a fastener (3) to be coupled to the case (Via 1, 8, and 10) is disposed in each of the first through hole and the second through hole (See Fig A), wherein the first elastic part is disposed closest to a first end portion of the body part among the first, second, third and fourth elastic parts (See Fig A below), and the fourth elastic part is disposed closest to a second end portion of the body part among the first, second, third and fourth elastic parts (See Fig A below), wherein the body part comprises a first coupling groove (9) disposed at the first end portion and a second coupling groove (9) disposed at the second end portion (See Fig A below), and wherein a distance (d1) between the first coupling groove and the first through hole is less than a distance (d2) between the first through hole and the second through hole which is closest to the first through hole (See Fig B below).  Jurek fails to specifically teach or suggest that the fastener (3) is a screw.  Casperson, however, teaches (In Fig 3) screws (16) which are used to couple elastic parts (11) to a clip body (19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Casperson with that of Jurek, such that the fasteners of Jurek are screws, as taught by Casperson since doing so would allow for the elastic parts of Jurek to be easily attached to/detached from the clip body.  


    PNG
    media_image1.png
    421
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    511
    media_image2.png
    Greyscale


		With respect to claim 15, Jurek further teaches that the first direction and the second direction are perpendicular to each other (See Fig 1).
		With respect to claim 16, Jurek further teaches that the elastic part (2) is disposed to press at least a part of a central portion of the switch (See Fig 1 where a portion of the elastic part is shown to press on a part of a central portion of the switch).
		With respect to claim 18, Jurek further teaches that the case comprises a first protrusion part (10) corresponding to the first coupling groove and a second protrusion part (10) corresponding to the second coupling groove (See Fig 1).
		With respect to claim 19, Jurek further teaches that the first and the second through holes (See Fig A above) are disposed between the first and the second coupling grooves (9, see Fig A or Fig 1).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jurek in view of Casperson and further in view of Brand (EP 1750302 – attached hereto).
		With respect to claims 20-21, Jurek as modified by Casperson teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 20-21.  Brand, however, teaches (In Figs 1-2) a heat dissipation case (4) wherein a surface (3) has first (10) and second (10) protrusions that are inserted into first and second coupling grooves in a clip body (2) to affix the clip body to the case (See Figs 1-2, see also the written description thereto), wherein a first coupling groove is longer than a second coupling groove in the first direction (One of the openings in clip body (2) is longer than another).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brand with that of Jurek, such that the first coupling groove is longer and has a different shape from that of the second coupling groove, as taught by Brand, since doing so would allow for a user to know which way to affix the clip onto the case.  
		With respect to claim 22, Jurek as modified by Casperson teaches the limitations of claim 15 as per above but fails to specifically teach or suggest the limitations of claim 22.  Brand, however, teaches (In Figs 1-2) a heat dissipation case (4) wherein a surface (3) has first (10) and second (10) protrusions that are inserted into first and second coupling grooves in a clip body (2) to affix the clip body to the case (See Figs 1-2, see also the written description thereto), wherein a width of a first coupling groove (10) in the first direction (Left/Right) is longer than a width of the first coupling groove in the second direction (Up/Down).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brand with that of Jurek, such that the first coupling groove has a width in the first direction which is longer than a width in the second direction, as taught by Brand, since doing so would allow for the first coupling groove to translate slightly when the screw is loosed so that the clip can be properly placed.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jurek in view of Casperson and further in view of You et al. (US 9,398,726 – hereinafter, “You”).
		With respect to claim 23, Jurek as modified by Casperson teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 1.  You, however, teaches (In Fig 12) a cooling channel (289) disposed on another surface of a case; and a coolant inlet (281) and a coolant outlet (281) connected to the cooling channel, wherein the cooling channel comprises a first channel region (Region of 289 near the inlet) connected to the coolant inlet and a second channel region (Region of 289 near the outlet) connected to the coolant outlet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jurek such that the device further includes a coolant channel including a region connected to a coolant inlet and a region connected to a coolant outlet since doing so would allow for liquid cooling of the case which provide the opportunity to more quickly remove heat from the case thus reducing the chances that the switches overheat.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jurek in view of Casperson in view of You and further in view of Moon et al. (US 9,192,083 – hereinafter, “Moon”).
With respect to claims 24-25, Jurek as modified by Casperson and You teaches the limitations of claim 23 as per above but fails to specifically teach or suggest the limitations of claims 24-25.  Moon, however, teaches (In Figs 3-6) an electronic device which comprises a base (11) with a cooling channel (111) the cooling channel comprises a branching part (See Fig C below) disposed between a first channel region (Region of 111 near inlet 112) and a second channel region (Region of 111 near outlet 113), and the branching part has a width that becomes smaller in a direction away from the coolant inlet and the coolant outlet (See Fig C below), wherein the cooling channel comprises a guide (142) disposed inside the cooling channel (See Figs 5-6), wherein the guide extends to be bent from the coolant inlet to the coolant outlet (While not shown, the guide protrusions shown in Fig 6 would extend from the inlet 112 to the outlet 113), wherein one end of the guide is disposed to face the coolant inlet and one end of the guild is disposed to face the coolant outlet (See Fig D below).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon with that of Jurek as modified by Casperson, You, and Brand, such that the cooling channel includes such structure as a diverging part and a guide protrusion, as taught by Moon since doing so would facilitate heat removal into the fluid flowing in the channel (Moon:  Col. 3, ll. 61-63).


    PNG
    media_image3.png
    377
    427
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    344
    466
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
		With respect to the Applicant’s remarks to claim 1 that, “Jurek and Casperson do not teach the claimed relationship among the first/second coupling grooves and the first/second through holes.” (Present remarks page 10) the Examiner respectfully disagrees and notes the above rejection to claim 1.  In particular, above Figs A and B detail the claimed first and second through holes and the claimed first and second coupling grooves (9) and that a distance (d1) between the first coupling groove and the first through hole is less than a distance (d2) between the first through hole and the second through hole which is closest to the first through hole.  Accordingly, Jurek and Casperson, in combination, are believed to teach/suggest all the limitations of claim 1 and thus claim 1 is prima facie obvious in view of each.
With respect to the Applicant’s additional remarks to the dependent claims (Present remarks page 11) the Examiner respectfully notes that, since the remarks regarding independent claim 1 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835